214 S.E.2d 274 (1975)
25 N.C. App. 625
STATE of North Carolina
v.
Thomas H. WYNN.
No. 7516SC130.
Court of Appeals of North Carolina.
May 7, 1975.
*275 Atty. Gen. Rufus L. Edmisten, by Associate Atty. Gen. Isaac T. Avery, III, Raleigh, for the State.
L. J. Britt and Son, by L. J. Britt and Bruce W. Huggins, Lumberton, for the defendant-appellant.
BROCK, Chief Judge.
Defendant's three assignments of error raise one issue for our resolution: Did the trial court err in failing to dismiss the charge of second degree murder? We point out that defendant was convicted of voluntary *276 manslaughter and conclude that his conviction of a lesser charge rendered harmless the submission of the greater charge to the jury, at least absent some showing that the verdict of guilty of the lesser offense was affected thereby. State v. Sallie, 13 N.C.App. 499, at 508, 186 S.E.2d 667, at 672-673 (1972), cert. denied 281 N.C. 316, 188 S.E.2d 900 (1972); State v. Casper, 256 N.C. 99, 122 S.E.2d 805 (1961). Defendant has made no showing that his conviction was affected in any way by the jury's consideration of his possible guilt of the more serious charge.
No error.
PARKER and ARNOLD, JJ., concur.